UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2071


ELY NATAN ORTIN-VELASQUEZ, a/k/a Ely Natan Ortiz Velasquez,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 27, 2021                                         Decided: May 14, 2021


Before WILKINSON, MOTZ, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anahita Avestaei, Woodward & Avestaei, PLLC, Silver Spring, Maryland, for Petitioner.
Bryan Boynton, Acting Assistant Attorney General, Julia Tyler, Acting Senior Litigation
Counsel, Jennifer R. Khouri, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ely Natan Ortin-Velasquez, a native and citizen of Honduras, petitions for review

of the order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s decision denying his motion to reopen and rescind the in absentia

order of removal. We deny the petition for review.

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.23(b)(3) (2020); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Lawrence v. Lynch,

826 F.3d 198, 203 (4th Cir. 2016). The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to remain in the United States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

We will reverse a denial of a motion to reopen only if it is “arbitrary, capricious, or contrary

to law.” Lawrence, 826 F.3d at 203 (internal quotation marks omitted).

       After considering Ortin-Velasquez’s arguments, we conclude that the Board did not

abuse its discretion in dismissing his appeal. Accordingly, we deny the petition for review.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED




                                               2